Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 11/19/2021, claims 1-5, 7-9, and 15-20 are presented for examination. Claims 1 and 15 are independent.
Canceled claims: 6, 10-14. Claim 11, listed as withdrawn in amendment filed 11/19/21, is hereby canceled in an Examiner’s amendment per Applicant’s Remarks filed 11/19/21.
Amended claim(s): 1 and 15.
Applicants’ arguments, see Applicant Arguments/Remarks filed 11/19/21, with respect to claim(s) rejected under prior art have been fully considered and are persuasive in view of amendments to the claims incorporating allowable subject matter indicating in the Office Action mailed 8/25/21.

Allowable Subject Matter
Claims 1-5, 7-9, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432